DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	claims 1-20 are pending.

Examiner Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection.

Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110235743), in view of Barbieri et al (US20150063253).

Regarding claim 1, the cited reference Lee discloses a method for reporting a measurement report (¶0088 discloses UE may receive the one or more CSI-RSs and measure a channel of the cell based on the one or more CSI-RSs. The UE may feedback CSI indicating a channel measurement result) in a communication system (See communication system in Fig.11-12), the method comprising: receiving channel state information reference signal (CSI-RS) configuration information for measurement on a CSI-RS (¶0007 discloses configuring reference signals for use in channel measurement and transmitting the configured reference signals to the receiver, and a method for accurately measuring channels by the receiver and transmitting the measured results to the transmitter), the CSI-RS configuration information including a CSI-RS resource index and information on a synchronization signal (¶0125 discloses that the PSS/SSS (i.e synchronization signal) are transmitted in subframes configured for CSI-RS transmission); measuring a CSI-RS at the CSI-RS resource index based on the CSI-RS configuration information (¶0007 discloses configuring reference signals for use in channel measurement. ¶0142 discloses that the BS may transmit information indicating a CSI-RS transmission interval and information…and a CSI-RS pattern index to the UE as the CSI-RS transmission information. ¶0144 discloses that the UE receives or detects CSI-RS(s) transmitted … and measures a channel of the cell using the CSI-RS(s)); and transmitting the measurement 
report based on the measurement on the CSI-RS (¶0007 discloses transmitting the measured results to the transmitter). 
However, the cited reference Lee does not explicitly teach measuring the CSI-RS when the synchronization signal is detected but not monitoring for the CSI-RS at the CSI-RS resource index when the synchronization signal is not detected and wherein a timing for the CSI-RS is based on a cell timing for a cell identified by the synchronization signal, wherein the identified cell is indicated by the information on the synchronization signal.
In an analogous art Barbieri teaches measuring the CSI-RS when the synchronization signal is detected but not monitoring for the CSI-RS at the CSI-RS resource index when the synchronization signal is not detected (¶0031 discloses that the subset of VCIDs may be used to determine CSI-RS locations for the CSI-RS(s) in a received signal from a non-serving cell… The determined CSI-RS locations in the received signal may be used to identify the one or more CSI-RS in the received signal through searching each location for a VCID corresponding to a CSI-RS sequence generated according to the VCID at the CSI-RS location. ¶0068 discloses that the UE may receive a non-serving cell signal. Such a signal may be received from one or more non-serving eNBs. ¶0070 discloses that the UE may acquire frequency domain samples of the received signal … obtain samples from the frequency domain for each CSI-RS location. ¶0071-¶0072 discloses that the UE may average the frequency domain samples. The UE may test the averaged samples with the VCID. The testing may include a comparison between an expected signal associated with the VCID and the averaged samples. The testing may indicate a difference between the expected and averaged values, for example, which may be used in other operations related to identifying a CSI-RS in a received signal. ¶0073 discloses the UE may determine whether the averaged frequency domain samples contain a CSI-RS based on the VCID. Such a determination may be made, for example, based on the difference between the expected and averaged values. If the difference between the expected and averaged values meets one or more criteria, for example, it may be determined that the averaged frequency domain samples include a CSI-RS. If the difference is outside of the criteria, it may be determined that the averaged frequency domain samples do not include a CSI-RS. ¶0084 further discloses that The CSI-RS determination module 775 may determine whether one or more CSI-RS is present in the received signal(s) based on a search over all VCID candidates at CSI-RS locations 772 determined by the CSI-RS location determination module 770 … The CSI-RS identification module 760 may determine CSI-RS information 782 related to the detected CSI-RS signals. CSI-RS information 782 may include a subframe configuration, a resource configuration, a VCID associated with a CSI-RS included in a received signal. The CSI-RS identification module 760 may pass the CSI-RS information 782 to other modules (e.g., receiver 712, etc.) for use in additional processing of the received signals 764 (e.g., channel estimation)); and wherein a timing for the CSI-RS is based on a cell timing for a cell identified by the synchronization signal, wherein the identified cell is indicated by the information on the synchronization signal (¶0054 discloses the UE determines CSI-RS locations in a received signal for VCIDs in the VCID subset. The CSI-RS locations may include time-domain locations for one or more CSI-RS in the signal of the non-serving cell. Such CSI-RS time-domain locations may include, for example, a subframe configuration and a resource configuration for a CSI-RS contained in the received signal from the non-serving cell. The subframe configuration may provide information on a CSI-RS period and subframes within the CSI-RS period that include a CSI-RS, for example. The resource configuration may provide slots that include a CSI-RS. ¶0064-¶0065 disclose also the UE may measure a time-domain correlation for each VCID of the VCID subset. Such a measurement may include measuring a time-domain correlation of each of the received frequency domain samples across the subset of subframes for each VCID from the subset of VCID candidates and the UE may determine the locations of CSI-RS based on the time-domain correlation... the CSI-RS locations may include a subframe configuration and resource configuration and ¶0067 discloses the UE identifies one or more CSI-RS locations. CSI-RS locations may include time domain locations such as a subframe configuration and a resource configuration for one or more CSI-RS where ¶0043 discloses that the VCID may be the same as the PCI (physical cell ID) and PCI is interpreted in the light of applicant specification (PG-PUB ¶0124 discloses that PCIs of which the corresponding PSS/SSS can be assumed by the UE 116 for coarse time and frequency synchronization).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Barbieri to enhance performance of interference cancelation techniques in order to mitigate the effect of interference that may be present by determining whether one or more CSI-RS is present in the received signal(s) based on a search over all VCID candidates at the determined CSI-RS locations.

Regarding claims 8 and 15, the claims are drawn to communication systems performing 
.

Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110235743), in view of Barbieri et al (US20150063253), in further view of Yi et al (US20170070312).

Regarding claims 2, 9, and 16, the combination of Lee and Barbieri discloses all limitations of claims 1, 8, and 15 respectively. However, combination does not explicitly teach wherein the information indicating quasi-co-location relation between the CSI-RS and the synchronization signal comprises a higher layer parameter.
In an analogous art Yi teaches wherein the information indicating quasi-co-location relation between the CSI-RS and the synchronization signal (¶0310 discloses that CSI-RS configuration includes quasi-co-location information in the statement:
CSI-RS-ConfigNZP-r11::=SEQUENCE {… qcl-CRS-Info-r11 …}). ¶0203 discloses signaling of QCL relationship …can be considered to a UE via higher layer signaling. Or, a mapping between cell ID used by PSS/SSS and CSI-RS or CRS or PRS can be signaled. ¶0146 further discloses a QCL relationship DRS-CSI-RS (or DRS-CRS) and PSS/SSS and/or CRS can be configured) comprises a higher layer parameter (¶0105 discloses that the configuration of the CSI RS may be indicated by a higher layer).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Yi where QCL provides an indication which the UE can use to adjust its Rx signal.

	Regarding claims 4, 11, and 18, the combination of Lee and Barbieri discloses all limitations of claims 1, 8, and 15 respectively. However, the combination does not explicitly teach wherein the CSI-RS configuration information includes information indicating a quasi-co-location relation between the CSI-RS and the synchronization signal.
	In an analogous art Yi teaches wherein the CSI-RS configuration information includes information indicating a quasi-co-location relation between the CSI-RS and the synchronization signal (¶0310 and table 4 discloses that CSI-RS configuration includes quasi-co-location information as shown below where CSI-RS_config =function (qcl-CRS-info).
	
    PNG
    media_image1.png
    528
    502
    media_image1.png
    Greyscale


¶0203 discloses signaling of QCL relationship …can be considered to a UE via higher layer signaling. Or, a mapping between cell ID used by PSS/SSS and CSI-RS or CRS or PRS can be signaled. ¶0146 further discloses a QCL relationship DRS-CSI-RS (or DRS-CRS) and PSS/SSS and/or CRS can be configured.).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Yi where QCL provides an indication which the UE can use to adjust its Rx signal.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110235743), in view of Barbieri et al (US20150063253), in further view of Geirhofer et al (US20130242778).

	Regarding claims 3, 10, and 17, the combination of Lee and Barbieri discloses all limitations of claims 1, 8, and 15 respectively. However, the combination does not explicitly teach wherein the CSI-RS configuration information further includes information on a periodicity and an offset for the CSI-RS.
	In an analogous art Geirhofer teaches wherein the CSI-RS configuration information further includes information on a periodicity and an offset for the CSI-RS (¶0074 discloses that the first CSI-RS configuration type may include a periodicity/offset for the CSI-RS transmissions (e.g., subframeConfig)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Geirhofer in order for the UE to periodically perform the CSI-RSRP measurements and report the received power measurements (Geirhofer, ¶0068).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110235743), in view of Barbieri et al (US20150063253), in further view of Kim et al (US20150358848).

	Regarding claims 7 and 14, the combination of Lee and Barbieri discloses all limitations of claims 1 and 8 respectively. However, the combination does not explicitly teach not measuring the CSI-RS when the synchronization signal is not received.
	In an analogous art Kim teaches not measuring the CSI-RS when the synchronization signal is not received (¶0267 discloses that since the first cell does not transmit a synchronization related signal (e.g. a PSS/SSS), the UE cannot directly perform RRM for the first cell, where RRM measurement is done on CSI-RS (¶0262)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kim to save resources and conserve energy of the measurement.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110235743), in view of Barbieri et al (US20150063253), in further view of Miki et al (US20130223264).

	Regarding claims 5, 12, and 20, the combination of Lee and Barbieri discloses all limitations of claims 1, 8, and 15 respectively. However, the combination does not explicitly teach wherein the timing for the CSI-RS is based on a cell timing of a serving cell when the CSI-RS configuration information does not include the information on synchronization signal. 	In an analogous art Miki teaches wherein the timing for the CSI-RS is based on a cell timing of a serving cell when the CSI-RS configuration information does not include the information on synchronization signal (¶0057 and Fig. 2 below disclose transmission timing of the CSI-RS…configuration in which the mobile terminal apparatus acquires the CSI-RS cycle from a plurality of cells and identifies subframes in which the transmission timing of the CSI-RS matches between the plurality of cells. Fig. 2 discloses transmitting CSI-RS without synchronization signal (i.e. PSS/SSS)).
		
    PNG
    media_image2.png
    370
    834
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Miki where no synchronization signals are sent because the 
serving cells are already synchronized.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20110235743), in view of Barbieri et al (US20150063253), in further view of Geirhofer et al (US20130242778).

	Regarding claims 6, 13, and 20, the combination of Lee and Barbieri discloses all limitations of claims 1, 8, and 15 respectively. However, the combination does not explicitly teach wherein the CSI-RS configuration information further includes information on a periodicity and 
an offset for the CSI-RS.
	In an analogous art Geirhofer teaches wherein the CSI-RS configuration information further includes information on a periodicity and an offset for the CSI-RS (¶0074 discloses that the first CSI-RS configuration type may include a periodicity/offset for the CSI-RS transmissions (e.g., subframeConfig)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Geirhofer in order for the UE to periodically perform the CSI-RSRP measurements and report the received power measurements (Geirhofer, ¶0068).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462